Citation Nr: 0900993	
Decision Date: 01/09/09    Archive Date: 01/14/09

DOCKET NO.  07-00 104A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to more than a 20 percent disability rating for 
diabetes mellitus with diabetic retinopathy and erectile 
dysfunction


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The veteran served on active duty from November 1965 to 
September 1967.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a March 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Manchester, 
New Hampshire.

In connection with his appeal the veteran testified at a 
videoconference hearing before the undersigned Veterans Law 
Judge in November 2008, and accepted such hearing in lieu of 
an in-person hearing before the Board.  See 38 C.F.R. § 
20.700(e) (2008).  A transcript of the hearing is associated 
with the claims files.


FINDINGS OF FACT

1.  The veteran's erectile dysfunction is not manifested by 
loss of erectile power or penile deformity.  

2.  The veteran's diabetic retinopathy is manifested by far 
vision of 20/20 in the right eye, and 20/30 in the left eye.

3.  The veteran's diabetes mellitus requires insulin and a 
restricted diet, but does not require the veteran to regulate 
his activities.


CONCLUSION OF LAW

The criteria for more than a 20 percent disability rating for 
diabetes mellitus with diabetic retinopathy and erectile 
dysfunction have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.31, 4.75, 4.76, 4.84a, Diagnostic Codes 
6011, 6079; § 4.115b, Diagnostic Code 7522; § 4.119, 
Diagnostic Code 7913 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board will initially discuss certain preliminary matters, 
and will then address the pertinent law and regulations and 
their application to the facts and evidence.

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2008), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2008), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008. 

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The Court has recently provided guidance with respect to the 
notice that is necessary in increased rating claims.  See 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  Adequate 
VCAA notice in an increased rating claim must inform the 
claimant that he must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life; 
and that, if an increase in disability is found, a disability 
rating will be determined by applying relevant Diagnostic 
Codes.  If the claimant is rated under a Diagnostic Code that 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability, the notice letter must provide at least 
general notice of that requirement.  The notice letter must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation.

The originating agency provided the veteran with the notice 
required under the VCAA, to include notice in compliance with 
Vazquez-Flore, in letters mailed in November 2005 and May 
2008.  Although the May 2008 letter was sent after the 
initial adjudication of the claim, following the provision of 
the required notice and the completion of all indicated 
development of the record, the RO readjudicated the veteran's 
claim in June 2008.  See Overton v. Nicholson, 20 Vet. App. 
427, 437 (2006) (A timing error may be cured by a new VCAA 
notification followed by a readjudication of the claim).  
There is no indication or reason to believe that the ultimate 
decision of the RO on the merits of the claim would have been 
different had complete VCAA notice been provided at an 
earlier time.

The Board also notes that the veteran has been afforded 
appropriate VA examinations and service treatment records and 
pertinent VA medical records have been obtained.  Neither the 
veteran nor his representative has identified any outstanding 
evidence, to include medical records, that could be obtained 
to substantiate the claim.  The Board is also unaware of any 
such outstanding evidence. 

In sum, the Board is satisfied that any procedural errors in 
the RO's development and consideration of the claim were 
insignificant and non prejudicial to the veteran.  
Accordingly, the Board will address the merits of the claim.

General Legal Criteria

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2008).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 
3.321(a), 4.1 (2008).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.   
38 C.F.R. § 4.7 (2008).

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.   
38 C.F.R. § 4.21 (2008).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

Service connection for diabetes mellitus was granted in an 
October 2002 rating decision.  The increased rating claim on 
appeal was received in November 2005.  The veteran is 
currently assigned a 20 percent rating under 38 C.F.R. 
§ 4.119, Diagnostic Code 7913.  That code has not been 
amended during the period on appeal.  

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2008) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
service-connected disability at issue.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to this disability.

The Board notes that compensable complications of diabetes 
are to be evaluated separately unless they are part of the 
criteria used to support a 100 percent evaluation.  
Noncompensable complications are considered part of the 
diabetic process under diagnostic code 7913.  See Note (1).  
In this case, the RO has considered the veteran's retinopathy 
and erectile dysfunction to be considered noncompensable 
complications of the diabetic process.

In accordance with Note (1), the Board will first address 
whether the veteran's retinopathy and erectile dysfunction 
warrant separate compensable ratings.  The Board will then 
consider any remaining noncompensable complications in 
determining whether a higher rating for diabetes mellitus is 
warranted.  

With respect to erectile dysfunction, 38 C.F.R. § 4.115b, 
Diagnostic Code 7522 provides for a 20 percent rating where 
there is deformity of the penis with loss of erectile power.  
No other rating is provided.  The Board notes in passing that 
the veteran is receiving special monthly compensation for 
loss of use of a creative organ under 38 C.F.R. § 3.350 (a) 
(2008).

In this case, the Board concludes that a separate compensable 
rating for erectile dysfunction is not warranted as the 
evidence does not suggest that erectile power has been lost.  
On VA examination in December 2005, the examiner reported 
that the veteran is able to achieve an erection about one-
half of the time without any medication.  The other half of 
the time, the veteran can achieve an erection, but requires 
medication to do so.  As erectile power has not been lost in 
this case and there is no penile deformity, the Board 
concludes that the criteria for a separate compensable rating 
or erectile dysfunction are not met.  

With respect to retinopathy, on VA examination in November 
2004, the veteran's chief complaint was trouble focusing at 
night, or when it is raining.  

The Board has considered rating on the basis of retinitis 
under 38 C.F.R. § 4.84a, Diagnostic Code 6006; however, the 
veteran does not have a diagnosis of retinitis.  This would 
preclude application of the 10 percent rating during 
continuance of active pathology.  That code also provides for 
a rating on the basis of impairment of visual acuity, which 
appears to be the veteran's principal complaint.  38 C.F.R. 
§ 4.75 provides that the best distant vision obtainable after 
best correction by glasses will be the basis of the rating 
for visual acuity.  On VA examination in November 2004, the 
veteran had far vision of 20/20 in the right eye and 20/30 in 
the left eye.  Application of these findings to Table V 
(Ratings for Central Visual Acuity Impairment) results in a 0 
percent rating.  See 38 C.F.R. § 4.84a, Diagnostic Code 6079.  

The only other diagnostic code that deals specifically with 
damage to the retina is 38 C.F.R. § 4.84a, Diagnostic Code 
6011.  To warrant the minimum compensable rating under 
Diagnostic Code 6011, the evidence would have to show 
localized scars, atrophy, or irregularities of the retina, 
centrally located, with irregular, duplicated enlarged or 
diminished image, whether unilateral or bilateral.  

On retinal examination in November 2004, no such findings 
were noted.  The veteran was found to have a couple of 
macroaneurysms and dot hemorrhages in each eye, but there 
were no intraretinal microvascular abnormalities, no 
clinically significant diabetic macular edema, no exudates, 
no neovascularization elsewhere, and no cotton-wool spots.  
The examiner diagnosed mild nonproliferative diabetic 
retinopathy in both eyes.  

In sum, the veteran's diabetic retinopathy is not productive 
of such symptomatology as would support a separate 
compensable rating.  As such, it will be considered as a 
component of the veteran's diabetes mellitus.  

Under 38 C.F.R. § 4.119, Diagnostic Code 7913, a 20 percent 
rating is warranted for diabetes mellitus if it requires 
insulin and a restricted diet, or if an oral hypoglycemic 
agent and restricted diet are required.  The next higher 40 
percent rating is warranted if insulin, restricted diet, and 
regulation of activities are required.  In essence, the 
pertinent distinction between the 20 percent and 40 percent 
level is the requirement of regulation of activities.  

In this case, the veteran has stated that it is necessary to 
restrict his driving, especially at night, due to the effect 
of his diabetic retinopathy.  On VA examination in December 
2005, the examiner reported that the veteran has not been 
told to restrict his activities, but has been told to 
increase activity to help control blood sugar.  The December 
2005 VA examiner went on to report that the veteran stopped 
driving when he started insulin.  In a letter dated in 
November 2006, the veteran stated that he had to stop driving 
trucks and take a cut in pay because he has difficulty 
driving in rain and snow and in the dark due to his eyesight.  
Although the Board has considered these statements of the 
veteran, the medical evidence shows that he has normal 
corrected visual acuity in the right eye and almost normal 
corrected visual acuity in the left eye.  There is no 
evidence indicating that a health care provider has 
instructed him to restrict his driving or any other 
activities as a result of his diabetes mellitus.  
Accordingly, the Board concludes that the disability is 
properly rated as 20 percent disabling.

Consideration has been given to assigning a staged rating; 
however, at no time during the period in question has the 
disability warranted a rating in excess of 20 percent.  See 
Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. 
West, 12 Vet. App. 119 (1999).

Other Considerations

The Board has also considered whether this case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1).  The Court has held that the threshold factor 
for extra-schedular consideration is a finding on part of the 
RO or the Board that the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for the service-connected disability at issue are 
inadequate.  Therefore, initially, there must be a comparison 
between the level of severity and the symptomatology of the 
claimant's disability with the established criteria provided 
in the rating schedule for the disability.  If the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the disability picture is contemplated 
by the rating schedule, the assigned evaluation is therefore 
adequate, and no referral for extra-schedular consideration 
is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In the case at hand, the record reflects that the veteran has 
not required frequent hospitalizations for the disability and 
that the manifestations of the disability are not in excess 
of those contemplated by the schedular criteria.  In sum, 
there is no indication that the average industrial impairment 
from the disability would be in excess of those contemplated 
by the assigned rating.  Accordingly, the Board has 
determined that referral of this case for extra-schedular 
consideration is no in order.


ORDER

Entitlement to more than a 20 percent rating for diabetes 
mellitus is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


